Title: To Thomas Jefferson from John Paul Jones, 5 October 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris Oct. 5th. 1785

The following is the best Information I am able to give you in Compliance with the Letter dated at Paris the 3d. of August 1785 which you did me the Honor to address to me at L’orient.
The Boussole and the Astrolabe, two Gaberts [gabares] of 600 Tons each, sheathed with Copper, and equipped in the best Manner, sailed from Brest the 1st. of August 1785, under the Command of Messrs. de la Perouse and the Viscount de Langle, Captains in the royal Navy. They had on Board a great Variety of Trees, Plants and Seeds that suit the Climate of France; Manufactures  in Linen, Woolen, and Cotton and in Iron and Copper &c.; Mechanical Tools of all Sorts; A great Quantity of Trinkets and Toys; Ploughs and all Sorts of Utensils and Implements for Agriculture; And a Quantity of unwrought Iron. Each Ship had on board a large Shallop in Frames and a Million of French Livres in the Coins of different Nations. Each Ship had also on board twenty one Soldiers, draughted from the two Regiments at Brest; all of whom were either Mechanics or Farmers. They had on board no Women; nor any Animals except such as appeared to be destined for the Refreshment of the Crews. The Crew of each Ship is one hundred Men, including Officers and Men of Genius.
The King himself planned the Expedition, and made out all the Detail with his own Hand, before he spoke a Word of it to any Person. His Majesty defrays the Expence out of his private Coffer, and is his own Minister in every Thing that regards the Operations of his Plan. There is no Doubt but the perfectioning the Geography of the Southern Hemisphere is one of his Majesty’s Objects in View: and it is not difficult to percieve that he has others equally worthy the Attention of a great Prince; one of which may be to extend the Commerce of his Subjects by Establishing Factories at a future Day, for the Fur Trade on the North West Coast of America; and another to establish Colonies in New Holland, after having well explored the Coast, and made Experiments on the Soil of that vast Island, which is situated in so happy a Climate, and so contiguous to the Establishments of France in the East Indies.
I am Sir, with great Respect your most obedient & most humble Servant,

J. P. Jones

